DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-16 and 31-36 in the reply filed on 09/16/2022 is acknowledged.
Claim(s) 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2018/0001556).
Regarding claims 1, 4-5, and 7-16, Buller teaches a 3D printer (three-dimensional (3D) printer) comprising a substrate 109 (a build plate);  layer dispensing mechanism 116, 117, 118 (a plurality of containers; one or more nozzles, each nozzle coupled to one or more of the plurality of containers); a laser diode energy source (at least one energy source; wherein the at least one energy source comprises a laser; wherein the at least one energy source comprises an electric arc); and a controller (controller configured to control the one or more nozzles to deposit a layer comprising one or more of the different print materials; to control the at least one energy source to sinter at least a portion of the one or more different print materials in each layer to produce the build piece; to evaporate the deposited solvent by heating the build plate to a designated temperature; define one or more of the plurality of layers into regions; direct the one or more nozzles to deposit designated portions of the different print materials into one or more of the regions to produce layers of material having different properties at different positions; to produce the build piece comprising an alloy having a composition that differs in different areas; wherein the difference in composition is continuous; wherein the deposition of a layer comprising the one or more different print materials comprises varying amounts of the different print materials as a function of time, position, or both) (Fig. 1; [0175], [0200], [220]) and [0268]).
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “each container including a slurry including a different print material,” “wherein at least one of the plurality of containers comprises a slurry including a solvent in which the different print material is present,” “the slurry is deposited in response to the controller's direction,” “wherein the solvent comprises benzene,” “wherein at least one of the plurality of containers contains a powder, the powder comprising the different print material,” “wherein the different print materials comprise an alloy,” and “wherein at least one of the different print materials comprises an elementary metal,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claims 2-3, as applied to claim 1, Although Buller does not specify wherein the one or more nozzles includes a plurality of nozzles arranged on different portions of a print head that moves in accordance with instructions from the controller nor wherein the one or more nozzles includes a plurality of nozzles, the 3D printer further comprising a plurality of print heads, wherein, one or more of the plurality of nozzles are built into each of the plurality of print heads and the plurality of print heads move in accordance with instructions from the controller, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to arrange the nozzles on different portions of a print head and arrange one or more nozzles on a plurality of print heads, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 6, as applied to claim 4, Buller discloses that a cavity (e.g., 2518) may be formed between the upper portion of the base and the substrate ([0258]). The cavity may accommodate at least one component 2516) ([0258]). The component may be a sensor or a temperature (heating element) ([0258]). The temperature regulator may (e.g., uniformly) heat the upper portion of the base ([0258]).
Regarding claims 31-35, Buller teaches a 3D printer (three-dimensional (3D) printer) comprising a container 11 and substrate 109 (a chamber having a build plate); layer dispensing mechanism 116, 117, 118 (a plurality of cartridges; at least one print head comprising a plurality of nozzles, each nozzle coupled to one of the plurality of cartridge); a laser diode energy source (at least one energy source); and a controller (controller configured to direct the at least one print head to deposit the one or more different print materials layer-by-layer and to sinter the one or more different print materials using the at least one energy source; to deposit the different print materials in amounts that result in different alloys of an identical substance in different regions of at least one layer or different regions of the build piece) (Fig. 1; [0175], [0200], [220]) and [0268]).
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “each cartridge comprising a slurry having a different print material,” “wherein the different alloys change as a function of position on the layer, on the build piece, or both,” “wherein the difference is one of discrete or continuous,” “wherein the different print material in at least one cartridge is present in a slurry including a solvent,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 36, as applied to claim 31, Buller discloses that a cavity (e.g., 2518) may be formed between the upper portion of the base and the substrate ([0258]). The cavity may accommodate at least one component 2516) ([0258]). The component may be a sensor or a temperature (heating element) ([0258]). The temperature regulator may (e.g., uniformly) heat the upper portion of the base ([0258]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743